        Case 1:19-cr-00373-PGG Document 350 Filed 08/26/21 Page 1 of 1




                                    August 26, 2021

Via ECF
Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

       Re:    United States v. Avenatti, No. S1 19 Cr. 373 (PGG)
              Unopposed Motion to Extend Surrender Date
              To December 15, 2021

Dear Judge Gardephe:

      We write to request an extension of Mr. Avenatti’s surrender date until December 15,
2021. AUSA Robert Sobelman has advised that the government does not oppose this motion.
       On July 8, 2021, this Court sentenced Mr. Avenatti to 30 months in prison and set a
surrender date of September 15, 2021. (ECF No. 339). That surrender date was scheduled to
occur after the anticipated completion of Mr. Avenatti’s trial on federal criminal charges
pending in the Central District of California.
        As this Court may be aware, the California federal trial recently ended in a declaration
of mistrial by United States District Judge James Selna, after approximately five weeks, based
on the government’s failure to turn over evidence. Judge Selna has scheduled a retrial to
commence on October 12, 2021. Mr. Avenatti is representing himself and, based on the
volume of documents, number of government witnesses, and the need for Mr. Avenatti to be
able to prepare his defense and communicate with defense witnesses, it is critical that he not
be in custody during the retrial. He has complied with his bond conditions throughout his
entire period of pretrial and post-sentencing release, and appeared in court every day as
required during the first California federal trial.
       Accordingly, Mr. Avenatti respectfully requests an extension of his surrender date until
December 15, 2021, to allow for sufficient time for the completion of his retrial in California
given the currently scheduled date. Thank you for your consideration.
                                            Respectfully Submitted,
                                            /s Scott Srebnick
                                            Scott A. Srebnick
                                            E. Danya Perry
